                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

ARMOND R. LEWIS, #126613                                              PLAINTIFF

v.                                                    CIVIL NO. 1:19cv367-HSO-JCG

J. ERRINGTON, ET AL.                                               DEFENDANTS

                                FINAL JUDGMENT

      In accordance with the Court’s Memorandum Opinion and Order issued this

date and incorporated herein by reference,

      IT IS, THEREFORE, ORDERED AND ADJUDGED, that this civil action

filed pursuant to 42 U.S.C. § 1983 is DISMISSED WITH PREJUDICE as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

     SO ORDERED AND ADJUDGED, this the 3rd day of December, 2019.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE
